EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in a telephone interview and through email with Applicant’s representative, Michael Zimmerman, on 8/11/2022.

The claims are amended as follows:
1. (Currently amended) An apparatus comprising:
a live migration circuit at a source host; and 
a processor to at the source host that maintains a session to communicate network traffic over a communication link during live migration, including:
responsive to an initiation of a migration of the VM to a destination host during the session,:
convert the VM’s memory pages, including a session state, into packets,
forward the packets to the destination host,
suspend operation of the VM, and
offload management of the session to the live migration circuit and offload packet processing associated with the session from a central processing unit to the live migration circuit, 

wherein the offloaded management of the session includes the live migration circuit to perform a first plurality of session related functions and a second plurality of session related functions; 
the first plurality of session related functions to, while operation of the VM is suspended, at least: 
for the communication link associated with the VM to be migrated, determine the session used for packet processing;
buffer changes tothe session state of the determined session; 
maintain at least a portion of session-related signaling for the determined session, wherein maintaining session related signaling includes packets over the communication link not associated with keeping the communication link active without terminating the determined session; and  
the second plurality of session related functions to, while operation of the VM is resumed, at least: 
transfer the session state changes to a destination live migration circuit at the destination host, wherein the VM is restored at the destination host based on the VM memory pages and the buffered changes to the session state;
obtain an indication that the restore of the VM is complete at the destination host; and  
switch the network traffic from the source host to the destination live migration circuit at the destination host.


2. (Previously Presented) The apparatus of claim 1, wherein the session state is a first session state, the first plurality of session related functions includes the live migration circuit to forward a second session state to the destination live migration circuit, the second session state occurring prior to the VM being suspended. 

3. (Previously Presented) The apparatus of claim 2, further including the live migration circuit to transfer the first session state to the destination live migration circuit at the destination host for replay after operation of the VM is resumed on the destination host. 

4. 	(Canceled) 

5. 	(Canceled) 

6. 	(Canceled). 

7. (Previously Presented) The apparatus of claim 1, the first plurality of session related functions includes the live migration circuit to manage security encryption of session data for the communication link. 

8. (Previously Presented) The apparatus of claim 2, further including the live migration circuit to implement direct memory access (DMA) to communicate buffered session state information to the destination host when the destination host is also a source host. 

9. (Previously Presented) The apparatus of claim 1, the live migration circuit includes a field programmable gate array (FPGA). 

10. (Previously Presented) The apparatus of claim 1, the live migration circuit includes an Application Specific Integrated Circuit (ASIC). 

11. (Currently Amended) A method comprising: 
employing a virtual machine (VM), on a source host,  during live migration, including: 
responsive to an initiation of a migration of the VM to a destination host during the session:
converting the VM’s memory pages, including a session state, into packets,
forwarding the packets to the destination host,
suspending operation of the VM, and
offloading management of the session to a live migration circuit, and offloading packet processing associated with the session from a central processing unit to the live migration circuit; and

performing, by the live migration circuit, a first plurality of session related functions and a second plurality of session related functions;
the first plurality of session related function[s] include, while operation of the VM is suspended at least: 
for the communication link associated with the VM to be migrated, determining the session used for packet processing;
bufferingchanges to the session state of the determined session;
maintainingsession-related signaling for the determined session; and 
ping packets over the communication link not associated with keeping the communication link active without terminating the determined session; and
the second plurality of session related functions include, while operation of the VM is resumed, at least: 
transferring the session state changes to a destination live migration circuit at the destination host, wherein the VM is restored at the destination host based on the VM memory pages and the buffered changes to the session state; 
obtaining an indication that the restoring of the VM is complete at the destination host; and
switching the network traffic from the source host to the destination live migration circuit at the destination host. 


12. (Previously Presented) The method of claim 11, wherein the session state is a first session state, performing the first plurality of session related functions includes, by the live migration circuit, forwarding a second session state to the destination live migration circuit, the second session state occurring prior to the VM being suspended. 

13. (Previously Presented) The method of claim 12, performing the second plurality of session related functions further includes transferring the first session state to the destination host for replay. 

14. (Previously Presented) The method of claim 13, wherein suspending the VM includes forwarding, to the destination host, the second session state for the VM at the source host, the first session state occurring after the second session state has been forwarded to the destination host. 

15. (Previously Presented) The method of claim 14, further includes: 
receiving, from the destination host, an indication that operation of the VM is resumed at the destination host; and 
employing the indication to switch the network traffic to the destination host and initiate transfer of the first session state to the destination host. 

16. (Previously Presented) The method of claim 11, the first plurality of session related functions includes the live migration circuit to manage security encryption of session data for the communication link. 

17. 	(Canceled) 

18. 	(Canceled) 

19. 		The method of claim 11, the live migration circuit includes a field programmable gate array (FPGA). 

20. 	(Canceled)

21. 	(Canceled)

22. 	(Canceled)

23. 	(Canceled) 

24.	(Canceled) 

25. 	(Canceled)
 

26. (Currently Amended)  An apparatus comprising: 
a live migration circuit at a source host to, wherein the processor at the source host that maintains a session to communicate network traffic over a communication link during live migration, including: responsive to an initiation of a migration of the VM to a destination host during the session:convert the VM’s memory pages, including a session state, into packets, forward the packets to the destination host, suspend operation of the VM, and offload management of the sessionthe offloaded management of the session s the live migration circuit to perform a first plurality of session related functions and a second plurality of session related functions, the live migration circuit performing:
the first plurality of session related functions , at least: 
for the communication link associated with the VM to be migrated, determine the session used for packet processing;
buffer changes tothe session state of the determined session; 
maintain at least a portion of session-related signaling for the determined session, wherein maintaining session related signaling includes dropping network traffic packets over the communication link not associated with keeping the communication link active without terminating the determined session; 
perform packet processing for the session from a central processing unit to the live migration circuit; and

the second plurality of session related functions to include the live migration circuit to, while operation of the VM is resumed:
transfer the session state changes to a destination live migration circuit at the destination host, wherein the VM is restored at the destination host based on the VM memory pages and the buffered changes to the session state;
obtain an indication that the restore of the VM is complete at the destination host; and 
switch the network traffic from the source host to the destination live migration circuit at the destination host.
27. (Previously Presented) The apparatus of claim 26, further including the live migration circuit to transfer the session state data to the destination live migration circuit at the destination host for replay after operation of the VM is resumed on the destination host. 

28. (Previously Presented) The apparatus of claim 27, further including the live migration circuit to implement direct memory access (DMA) to communicate the session state data to the destination host when the destination host is also a source host. 

29. (Previously Presented) The apparatus of claim 26, the first session related functions to further include the live migration circuit to manage security encryption of session data for the communication link. 

30. 	(Canceled) 

31. (Previously Presented) The apparatus of claim 26, the live migration circuit includes a field programmable gate array (FPGA). 

32. (Previously Presented) The apparatus of claim 26, the live migration circuit includes an Application Specific Integrated Circuit (ASIC).

33.  (Currently Amended) At least one non-transitory computer readable medium comprising instructions that, when executed, cause processing circuitry to:
support operation of a virtual machine (VM) at a source host that maintains a session to communicate network traffic over a communication link during live migration, including:
responsive to an initiation of a migration of the VM to a destination host during the session,:
convert the VM’s memory pages, including a session state, into packets,
forward the packets to the destination host,
suspend operation of the VM, and
offload management of the session to a live migration circuit at the source host and offload packet processing associated with the session from a central processing unit to the live migration circuit, 
wherein the offloaded management of the session includes the live migration circuit to perform a first plurality of session related functions and a second plurality of session related functions; 
the first plurality of session related functions to, while operation of the VM is suspended, at least: 
for the communication link associated with the VM to be migrated, determine the session used for packet processing;
buffer changes to the session state of the determined session; 
maintain at least a portion of session-related signaling for the determined session, wherein maintaining session related signaling includes dropping network traffic packets over the communication link not associated with keeping the communication link active without terminating the determined session; and  
the second plurality of session related functions to, while operation of the VM is resumed, at least: 
transfer the session state changes to a destination live migration circuit at the destination host, wherein the VM is restored at the destination host based on the VM memory pages and the buffered changes to the session state;
obtain an indication that the restore of the VM is complete at the destination host; and  
switch the network traffic from the source host to the destination live migration circuit at the destination host.









34. (Previously Presented) The at least one non-transitory computer readable medium of claim 33, wherein the instructions, when executed, cause the processing circuitry to transfer the session state data to the destination live migration circuit at the destination host for replay after operation of the VM is resumed on the destination host. 

35. (Previously Presented) The at least one non-transitory computer readable medium of claim 33, wherein the instructions, when executed, cause the processing circuitry to implement direct memory access (DMA) to communicate the session state data to the destination host when the destination host is also a source host. 

36. (Previously Presented) The at least one non-transitory computer readable medium of claim 33, wherein the instructions, when executed, cause the processing circuitry to manage security encryption of session data for the communication link. 

37. (Previously Presented) The at least one non-transitory computer readable medium of claim 33, wherein the live migration circuit includes a field programmable gate array (FPGA). 

38. (Previously Presented) The at least one non-transitory computer readable medium of claim 33, wherein the live migration circuit includes an Application Specific Integrated Circuit (ASIC).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Lu whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 8 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/KENNETH TANG/Primary Examiner, Art Unit 2199